Mr. Justice Smith delivered the opinion of the court. 3.. Insurance, § 761*—when false answers are not waived by investigation. Where answers to questions in an application to a fraternal benefit society for insurance were knowingly and intentionally false, the fact that the society had in its employ one whose duty it was to investigate the statements of applicants and make recommendations pertaining thereto cannot avail plaintiffs suing on the certificate, in absence of proof that the investigator obtained knowledge of the decedent’s false statements.